DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (USPGPUB DOCUMENT: 2018/0151096, hereinafter Hall) in view of Nearman(USPATENT: 7869198, hereinafter Nearman).

Re claim 1 Hall discloses in Fig 1, 2, 24A & 29A, please see modified fig 24A in office action,  a modular distributed control LED display system, comprising several LED display module units(104a-104t)[0088] which are spliced together (by 108/110/116/114/112) to form an integrated LED display screen(100), each of the LED display module units(104a-104t)[0088] comprises a board(LED board)[0226] and an independent controller (1625/1650)[0206,0207], wherein the board(LED board)[0226] is 
 board, the independent controller (1625/1650)[0206,0207] is used to control the working state and display mode of the LED light sources[0088], the independent controller (1625/1650)[0206,0207] is provided with an independent power module(power supply 224)[0099] and an independent control module (222 is used to control the LEDs)[0099],  the independent controller (1625/1650)[0206,0207] is provided with an input connecting cable(1360), and with an output cable(1365),
when several LED display module units(104a-104t)[0088] are spliced together (by 108/110/116/114/112) to form the integrated LED display screen(100), the input connecting cable (1360) and the output connecting cable(1365) are connected between any two adjacent LED display module units (100). 

Hall does not specifically teach a lamp board(board 20)[col 7, lines 40-55 of Nearman]; with an input jack(52 of Nearman) and an output jack(54 of Nearman), the input jack(52 of Nearman) is detachably plugged with an input connecting cable(1360), and the output jack(54 of Nearman) is detachably plugged with an output cable(1365),

Nearman discloses in Fig 2 a lamp board(board 20)[col 7, lines 40-55 of Nearman]; with an input jack(52 of Nearman) and an output jack(54 of Nearman) [col7, lines 40-55, Nearman], 





    PNG
    media_image1.png
    281
    468
    media_image1.png
    Greyscale


Re claim 2 Hall and Nearman disclose a modular distributed control LED display system according to claim 1, wherein each of the LED display module units(104a-104t)[0088] is detachably assembled in a splicing frame(108/110/116/114/112), a number of the splices frames (108/110/116/114/112) are connected to each other, so that the LED display module units(104a-104t)[0088] are spliced together (by 108/110/116/114/112) to form the integrated LED display screen(100), the LED display module unit (100) can be 

Re claim 3 Hall and Nearman disclose a modular distributed control LED display system according to claim 2, wherein the splicing frame(108/110/116/114/112) comprises a horizontal frame(108/110) and a vertical frame (114/116/112), both the horizontal frame(108/110) and the vertical frame(114/116/112) are provided with a splicing surface(surface of 108/110/116/114/112) on the outer side, when two splicing frames(108/110/116/114/112) are assembled, two  splicing surfaces (surface of 108/110/116/114/112) of the splicing frame(108/110/116/114/112) are laminated together so that there is no gap between the splicing frames (see Fig 1).

Re claim 8 Hall and Nearman disclose a modular distributed control LED display system according to claim 1, wherein a number of the LED display module units(104a-104t)[0088] are spliced up and down to form the integrated LED display screen (see Fig 1).

Re claim 9 Hall and Nearman disclose a modular distributed control LED display system according to claim 1, wherein a number of the LED display module units(100) can be assembled left and right to form the integrated LED display screen(100) (see Fig 1).

Re claim 10 Hall and Nearman disclose a modular distributed control LED display system according 10 to claim 1, wherein a number of the LED display module

integrated LED display screen(100) (see Fig 1).

Re claim 11 Hall and Nearman disclose a modular distributed control LED display system according to claim 1, wherein the independent power module(power supply 224)[0099] provides power for the lamp board(board 20)[col 7, lines 40-55 of Nearman], and the independent control module(222 is used to control the LEDs)[0099] controls the working status and display modes of the LED light sources[0088] arranged on the lamp board(board 20)[col 7, lines 40-55 of Nearman].


Re claim 12 Hall and Nearman disclose a modular distributed control LED display system according to claim 1, wherein the input jack(52 of Nearman) and the output jack (54 of Nearman) are integrated with a power transmission part(1820)[0238 of Hall] and a signal transmission part(1830)[0240 of Hall] at the same time, wherein the power transmission part(1820)[0238 of Hall] is used to transmit current (current supplied)[0206 of Hall], and the signal transmission part(1830)[0240 of Hall] is used to transmit control signals(1800/1810)[0238 of Hall] and network signals (1840)[0237 of Hall].

Re claim 13 Hall and Nearman disclose a modular distributed control LED display system according to claim 1, wherein the input connecting cable(1360) and the output connecting cable(1365) are integrated with a power transmission line and a signal transmission line, wherein the power transmission line is used to transmit current .



Claim Objections

Claim 4 (and dependent claims 5-7) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 would be allowable based on the following limitation: wherein each of the LED display module units(100) is provided with a connecting lock(300) which is positioned between the LED display module unit(100) and the splicing frame (200),
when the connecting lock(300) is opened, the LED display module unit (100) can be removed from the splicing frame(200) , when the connecting lock(300) is locked, the LED display module unit(100) is locked in the splicing frame(200) by the connecting lock (300), the connecting lock(300) comprises a rear opening structure (310) and a front opening structure(320), wherein the rear opening structure (310) is arranged on the back of the lamp board(110), and the front opening structure(320) is arranged in the front of the board(110), the user can open the connection lock(300) from the back of the
lamp board(110) through the rear opening structure (310), and at the same time, the user can also open the connection lock (300) from the front of the lamp board (110) through the 5 front opening structure (320).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.